





EXHIBIT 10.1




EDGEWELL PERSONAL CARE COMPANY
2018 STOCK INCENTIVE PLAN
(Effective January 26, 2018)
SECTION 1.    PURPOSE


The purpose of the Edgewell Personal Care Company 2018 Stock Incentive Plan (the
“Plan”) is to promote shareholder value and the future success of Edgewell
Personal Care Company (the “Company”) by providing appropriate retention and
performance incentives to the employees and non-employee directors of the
Company and its Affiliates, and any other individuals who perform services for
the Company or any of its Affiliates.


SECTION 2.    DEFINITIONS


2.1    “Affiliate” means any entity in which the Company has a direct or
indirect equity interest of 50 percent or more, and any other entity in which
the Company has a substantial ownership interest and which has been designated
as an Affiliate for purposes of the Plan by the Committee in its sole
discretion.


2.2    “Award” means any form of incentive or performance award granted under
the Plan to a Participant by the Committee pursuant to any terms and conditions
that the Committee may establish and set forth in the applicable Award
Agreement. Awards granted under the Plan may consist of: (a) Stock Options
granted pursuant to Section 7; (b) Stock Appreciation Rights granted pursuant to
Section 8; (c) Restricted Stock granted pursuant to Section 9; (d) Restricted
Stock Equivalents granted pursuant to Section 9; (e) Other Stock-Based Awards
granted pursuant to Section 10; and (f) Performance Grants granted pursuant to
Section 11.


2.3    “Award Agreement” means the written or electronic document(s) evidencing
the grant of an Award to a Participant.


2.4    “Board” shall mean the Board of Directors of the Company.


2.5    “Change of Control” means the occurrence of a change of control of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Exchange Act, whether or
not the Company is then subject to such reporting requirement; provided that,
without limitation, such a Change of Control shall be deemed to have occurred if
a Section 409A Change of Control occurs.


2.6     “Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated and other official guidance issued thereunder.


2.7    “Committee” means the Nominating and Executive Compensation Committee of
the Board, or any successor committee that the Board may designate to administer
the Plan, provided such Committee consists of two or more individuals. Each
member of the Committee shall be (a) an “outside director” within the meaning of
Section 162(m) of the Code, (b) a “Non-Employee Director” within the meaning of
Rule 16b-3 under the Exchange Act, and (c) a non-employee director meeting the
independence requirements for compensation committee members under the rules and
regulations of the Exchange on which the shares of Common Stock are traded.
References to “Committee” shall include persons to whom the Committee has
delegated authority pursuant to Section 3.4.


2.8    “Common Stock” means the common stock, par value $.01 per share, of the
Company, and stock of any other class or company into which such shares may
thereafter be changed.


2.9    “Company” means Edgewell Personal Care Company, a Missouri corporation.







--------------------------------------------------------------------------------





2.10    “Defined Event” means the death, Disability, retirement or involuntary
termination of a Participant other than for cause, or, subject to Section 6.7,
in connection with a Change of Control of the Company.


2.11    “Delay Period” has the meaning given such term in Section 13.2(c).


2.12    “Disability” with respect to a Participant, has the meaning assigned to
such term under the long-term disability plan maintained by the Company or an
Affiliate in which such Participant is covered at the time the determination is
made, and if there is no such plan, means the permanent inability as a result of
accident or sickness to perform any and every duty pertaining to such
Participant’s occupation or employment for which the Participant is suited by
reason of the Participant’s previous training, education and experience;
provided that, to the extent an Award subject to Section 409A shall become
payable upon a Participant’s Disability, a Disability shall not be deemed to
have occurred for such purposes unless the circumstances would also result in a
“disability” within the meaning of Section 409A, unless otherwise provided in
the Award Agreement.


2.13    “Effective Date” means the date on which the Plan is approved by the
shareholders of the Company pursuant to Section 19.


2.14    “Exchange” means the New York Stock Exchange, or such other principal
securities market on which the shares of Common Stock are traded.


2.15    “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the regulations and interpretations thereunder.


2.16    “Fair Market Value” of a share of Common Stock as of any specific date
means (a) the per share closing price reported by the Exchange on such date, or,
if there is no such reported closing price on such date, then the per share
closing price reported by the Exchange on the last previous day on which such
closing price was reported, or (b) such other value as determined by the
Committee in accordance with applicable law. The Fair Market Value of any
property other than shares of Common Stock means the market value of such
property as determined by the Committee using such methods or procedures as it
shall establish from time to time.


2.17    “Incentive Stock Option” means a Stock Option that qualifies as an
incentive stock option under Section 422 of the Code.


2.18     “Nonqualified Stock Option” means a Stock Option that does not qualify
as an Incentive Stock Option or which is designated a Nonqualified Stock Option.


2.19    “Other Stock-Based Award” means an Award denominated in shares of Common
Stock that is granted subject to certain terms and conditions pursuant to
Section 10.


2.20    “Participant” means an individual who has been granted an Award under
the Plan, or in the event of the death of such individual, the individual’s
beneficiary under Section 15.


2.21    “Performance Grant” means an Award subject to the terms, conditions and
restrictions described in Section 11, pursuant to which the Participant may
become entitled to receive cash, shares of Common Stock or other property, or
any combination thereof, as determined by the Committee.


2.22    “Plan” has the meaning given such term in Section 1.


2.23    “Prior Plan” means the Energizer Holdings, Inc. Second Amended and
Restated 2009 Incentive Stock Plan, as further amended.


2.24    “Qualifying Award” means an Award described in Section 12 granted under
the Plan with the intent that such Award qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code.


2.25    “Remaining Number of Available Shares” has the meaning given such term
in Section 5.1(a).





--------------------------------------------------------------------------------







2.26    “Reprice” means: (a) the reduction, directly or indirectly, in the
per-share exercise price of an outstanding Stock Option or Stock Appreciation
Right by amendment, cancellation or substitution; (b) any action that is treated
as a repricing under United States generally accepted accounting principles; (c)
canceling a Stock Option or Stock Appreciation Right in exchange for another
Stock Option, Stock Appreciation Right or other equity security (unless the
cancellation and exchange occurs in connection with a merger, acquisition, or
similar transaction); and (d) any other action that is treated as a repricing by
the rules or regulations of the Exchange.


2.27     “Restricted Period” means the period during which Restricted Stock may
not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of.


2.28    “Restricted Stock” means an Award of shares of Common Stock that is
granted subject to certain terms and conditions pursuant to Section 9.


2.29    “Restricted Stock Equivalent” means an Award of a right to receive
shares of Common Stock (or an equivalent value in cash or other property, or any
combination thereof) that is granted subject to certain terms and conditions
pursuant to Section 9.


2.30    “Section 409A” means Section 409A of the Code.


2.31    “Section 409A Change of Control” means:


(a)    the acquisition by one person, or more than one person acting as a group,
of ownership of stock of the Company that, together with stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the stock of the Company. Notwithstanding the above, if
any person or more than one person acting as a group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
stock of the Company, the acquisition of additional stock by the same person or
persons will not constitute a Change of Control;


(b)    the acquisition by one person, or more than one person acting as a group,
of ownership of stock of the Company, that together with stock of the Company
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group, constitutes 30 percent or more of the total
voting power of the stock of the Company. Notwithstanding the above, if any
person or more than one person acting as a group is considered to own 30 percent
or more of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same person or persons will
not constitute a Change of Control;


(c)    a majority of the members of the Company’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board before the date of the
appointment or election; or


(d)    one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) assets from the Company that have a total
gross fair market value (determined without regard to any liabilities associated
with such assets) equal to or more than 40 percent of the total gross fair
market value of all of the assets of the Company immediately before such
acquisition or acquisitions.


Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. This definition of Change of Control shall be interpreted in
accordance with, and in a manner that will bring the definition into compliance
with, Section 409A.


2.32    “Stock Appreciation Right” means a right to receive (without payment to
the Company) cash, shares of Common Stock or other property, or any combination
thereof, as determined by the Committee, based on the increase in the value of a
share of Common Stock over the per share exercise price, that is granted subject
to certain terms and conditions pursuant to Section 8.







--------------------------------------------------------------------------------





2.33    “Stock Option” means a right to purchase shares of Common Stock at a
specified exercise price that is granted subject to certain terms and conditions
pursuant to Section 7, and includes both Incentive Stock Options and
Nonqualified Stock Options.


2.34    “Treasury Regulations” means the tax regulations promulgated under the
Code.


SECTION 3.    ADMINISTRATION


3.1    Administration. Except as otherwise specified herein, the Plan shall be
administered solely by the Committee.


3.2    Authority.


(a)    Subject only to Section 6.3, the Committee has all the powers vested in
it by the terms of the Plan set forth herein, such powers to include exclusive
authority to select the employees and other individuals to be granted Awards
under the Plan, to determine the type, size and terms of the Award to be made to
each individual selected, to modify the terms of any Award that has been
granted, to determine the time when Awards will be granted, to establish
performance objectives, and to prescribe the form of Award Agreement.


(b)    The Committee has the power and authority to make any adjustments
necessary or desirable as a result of the granting of Awards to eligible
individuals located outside the United States, and to adopt, to amend or to
rescind rules, procedures or subplans relating to the operation and
administration of the Plan in order to accommodate local laws, policies,
customs, procedures or practices, and accounting, tax or other regulatory
standards, or to facilitate the administration of the Plan, including, but not
limited to, the authority to adopt, to amend or to rescind rules, procedures and
subplans that limit or vary: the methods available to exercise Awards; the
methods available to settle Awards; the methods available for the payment of
income taxes, social insurance contributions and employment taxes; the
procedures for withholding on Awards; and the use of stock certificates or other
indicia of ownership. The Committee may also adopt rules, procedures or subplans
applicable to particular Affiliates or locations.


(c)    The Committee is authorized to interpret the Plan and the Awards granted
under the Plan, to establish, amend and rescind any rules and regulations
relating to the Plan, and to make any other determinations that it deems
necessary or desirable for the administration of the Plan. The Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan or in any Award in the manner and to the extent the Committee deems
necessary or desirable to carry it into effect. Any decision of the Committee in
the interpretation and administration of the Plan, as described herein, shall
lie within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned.


3.3    Repricing Prohibited Absent Shareholder Approval. Notwithstanding any
provision of the Plan, except for adjustments pursuant to Section 14, neither
the Board nor the Committee may Reprice, adjust or amend the exercise price of
Stock Options or Stock Appreciation Rights previously awarded to any
Participant, whether through amendment, cancellation and replacement grant, or
any other means, unless such action is approved by the shareholders of the
Company. In addition, notwithstanding any other provision in the Plan to the
contrary, a Stock Option may not be surrendered in consideration of, or
exchanged for cash, other Awards, or a new Stock Option having an exercise price
below that of the Stock Option which was surrendered or exchanged, unless the
exchange occurs in connection with a merger, acquisition, or similar transaction
as set forth in Section 14, or such action is approved by the shareholders of
the Company. Any amendment or repeal of this Section 3.3 shall require the
approval of the shareholders of the Company.


3.4    Delegation. The Committee may authorize any one or more of its members or
any officer of the Company to execute and deliver documents or to take any other
action on behalf of the Committee with respect to Awards made or to be made to
Participants, subject to the requirements of applicable law, including without
limitation, Section 16 of the Exchange Act and Section 162(m) of the Code.


3.5    Indemnification. No member of the Committee and no officer of the Company
shall be liable for anything done or omitted to be done by him, by any other
member of the Committee or by any officer of the Company in connection with the
performance of duties under the Plan, except for his own willful misconduct or
gross negligence, or as expressly provided by applicable law, and the Company
shall indemnify each member of the Committee and officer of the Company against
any such liability.







--------------------------------------------------------------------------------





SECTION 4.    PARTICIPATION


Consistent with the purposes of the Plan, the Committee shall have exclusive
power to select the employees of the Company and its Affiliates and other
individuals performing services for the Company and its Affiliates who may
participate in the Plan and be granted Awards under the Plan, and the Board
shall have exclusive power to select the non-employee directors of the Company
and its Affiliates who may participate in the Plan and be granted Awards under
the Plan.


SECTION 5.    SHARES SUBJECT TO PLAN AND SHARE LIMITS


5.1    Maximum Number of Shares that May Be Issued.


(a)    Available Shares. Subject to adjustment as provided in Section 14, the
maximum number of shares of Common Stock reserved and available for grant and
issuance pursuant to the Plan as of the Effective Date shall be the number of
remaining shares of Common Stock not issued or subject to outstanding grants
under the Prior Plan on the Effective Date (the “Remaining Number of Available
Shares”), plus any shares of Common Stock that are subject to awards granted
under the Prior Plan that expire, are forfeited or canceled or terminate for any
other reason after the Effective Date without the issuance of shares. For the
avoidance of doubt, any shares of Common Stock that are subject to outstanding
awards granted under the Prior Plan that are used to pay the exercise price of
an option or withheld to satisfy the tax withholding obligations related to any
award under the Prior Plan after the Effective Date shall not become available
under the Plan. If the Plan is approved by the Company’s shareholders on the
Effective Date, no awards may be granted under the Prior Plan on or after the
Effective Date.


(b)    Assumed or Substituted Awards. Awards granted through the assumption of,
or substitution for, outstanding awards previously granted by a company acquired
by the Company or any Affiliate, or with which the Company or any Affiliate
combines, shall not reduce the maximum number of shares of Common Stock that may
be issued under the Plan as described in Section 5.1(a) or the maximum number of
shares of Common Stock authorized for grant to an individual in any calendar
year described in Section 5.2.


(c)    Share Counting.


(i)    For purposes of counting shares against the maximum number of shares of
Common Stock that may be issued under the Plan as described in Section 5.1(a),
on the date of grant, Awards denominated solely in shares of Common Stock (such
as Stock Options and Restricted Stock) and other Awards that may be exercised
for, settled in or convertible into shares of Common Stock will be counted
against the Plan reserve on the date of grant of the Award based on the maximum
number of shares that may be issued pursuant to the Award, as determined by the
Committee.


(ii)    Any shares of Common Stock granted in connection with Options and Stock
Appreciation Rights shall be counted against the maximum number of shares of
Common Stock that may be issued under the Plan as described in Section 5.1(a) as
one share for every one Option or Stock Appreciation Right granted, and any
shares of Common Stock granted in connection with Awards other than Options and
Stock Appreciation Rights shall be counted against the maximum number of shares
of Common Stock that may be issued under the Plan as described in Section 5.1(a)
as 1.95 shares of Common Stock for every one share of Common Stock granted in
connection with such Award.


(d)    Shares Added Back. Shares of Common Stock related to Awards issued under
the Plan that are forfeited, canceled, expired or otherwise terminated without
the issuance of shares of Common Stock will again be available for issuance
under the Plan. Any shares of Common Stock added back shall be added back as one
share if such shares of Common Stock were subject to Stock Options or Stock
Appreciation Rights, and as 1.95 shares if such shares of Common Stock were
subject to other Awards. The following shares of Common Stock, however, may not
again be made available for grant in respect of Awards under the Plan:


(i)    shares of Common Stock delivered to, or retained by the Company, in
payment of the exercise price of a Stock Option;


(ii)     shares of Common Stock delivered to, or retained by the Company, in
satisfaction of the tax withholding obligations with respect to an Award;





--------------------------------------------------------------------------------







(iii)    shares of Common Stock covered by a stock-settled Stock Appreciation
Right or other Award that were not issued upon the settlement of the Stock
Appreciation Right or other Award; and


(iv)    shares of Common Stock repurchased on the open market with the proceeds
from the payment of the exercise price of a Stock Option.


(e)    Source of Shares. Shares of Common Stock issued pursuant to the Plan may
be authorized but unissued shares, treasury shares, reacquired shares or any
combination thereof.


(f)    Fractional Shares. No fractional shares of Common Stock may be issued
under the Plan, and unless the Committee determines otherwise, an amount in cash
equal to the Fair Market Value of any fractional share of Common Stock that
would otherwise be issuable shall be paid in lieu of such fractional share of
Common Stock. The Committee may, in its sole discretion, cancel, terminate,
otherwise eliminate or transfer or pay other securities or other property in
lieu of issuing any fractional share of Common Stock.


5.2    Maximum Individual Limits: For awards granted to individuals other than
non-employee directors:


(a)    subject to adjustment as provided in Section 14, the maximum number of
shares of Common Stock that may be granted to any individual during any one
calendar year under all Awards shall be 500,000; and


(b)    the maximum amount of cash that may be paid to a Participant during any
one calendar year under all Performance Grants shall be $20,000,000.


For purposes of Section 5.2(b), the calendar year or years in which amounts
under Awards are deemed paid or received shall be as determined by the Committee
and any deferral of Award settlement or payment permitted or required by the
Committee pursuant to Section 13 of the Plan shall be disregarded for purposes
of such limits.


SECTION 6.    AWARDS UNDER THE PLAN


6.1    Types of Awards. Awards under the Plan may include one or more of the
following types: Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Equivalents, Other Stock-Based Awards and Performance Grants.
As provided by Section 3.2(b), the Committee may also grant any other Award
providing similar benefits, subject to such terms, conditions and restrictions
as it may determine necessary or appropriate to satisfy non-U.S. law or
regulatory requirements or avoid adverse consequences under such requirements.


6.2    Dividend Equivalents. Other than with respect to Stock Options or Stock
Appreciation Rights, the Committee may choose, at the time of the grant of an
Award or any time thereafter up to the time of the Award’s payment, to include
or to exclude as part of such Award an entitlement to receive cash dividends or
dividend equivalents, subject to such terms, conditions, restrictions or
limitations, if any, as the Committee may establish. Dividends and dividend
equivalents shall be paid in such form and manner (i.e., lump sum or
installments), and at such times as the Committee shall determine. Dividends or
dividend equivalents may be paid with respect to any Award only if, when and to
the extent that the underlying Award vests. Dividends and dividend equivalents
may, at the Committee’s discretion, be held in escrow (with or without the
accrual of interest), or be reinvested into additional shares of Common Stock
subject to the same vesting or performance conditions as the underlying Award.


6.3    Non-Employee Director Awards. In respect of Awards granted to
non-employee directors of the Company or its Affiliates, the Board has all the
powers otherwise vested in the Committee by the terms of the Plan set forth
herein, including the exclusive authority to select the non-employee directors
to be granted Awards under the Plan, to determine the type, size and terms of
the Award to be made to each non-employee director selected, to modify the terms
of any Award that has been granted to a non-employee director, to determine the
time when Awards will be granted to non-employee directors and to prescribe the
form of the Award Agreement embodying Awards made under the Plan to non-employee
directors. The aggregate maximum Fair Market Value (determined as of the date of
grant) of the shares of Common Stock with respect to which Awards are granted
under the Plan in any calendar year to any non-employee director in respect of
services as a non-employee director shall not exceed $500,000. The maximum
amount that may be paid in any calendar





--------------------------------------------------------------------------------





year to any non-employee director in property other than shares of Common Stock
(including cash) in respect of services as a non-employee director shall not
exceed $500,000.


6.4    Transferability. An Award and a Participant’s rights and interest under
an Award may not be sold, assigned or transferred, hypothecated or encumbered in
whole or in part either directly or by operation of law or otherwise (except in
the event of the Participant’s death) including, but not by way of limitation,
execution, levy, garnishment, attachment, pledge, bankruptcy or in any other
manner; provided, however, that the Committee may allow a Participant to assign
or transfer without consideration an Award to one or more members of his
immediate family, to a partnership of which the only partners are the
Participant or members of the Participant’s immediate family, to a trust
established by the Participant for the exclusive benefit of the Participant or
one or more members of his immediate family or pursuant to a domestic relations
order (as defined in the Code).


6.5    Exclusion from Minimum Vesting Requirements. Awards granted under Section
7, Section 8, Section 9, Section 10 and Section 11 shall be subject to the
minimum vesting period and continued employment or provision of service
requirement specified for the Award by such Section, as applicable, except that:


(a)    up to a maximum of five percent of the maximum number of shares of Common
Stock that may be issued under the Plan pursuant to Section 5.1(a) may be issued
pursuant to Awards granted under Section 7, Section 8, Section 9, Section 10 or
Section 11 without regard for any minimum vesting period or continued employment
or provision of service requirements set forth in such Sections; and


(b)    continued employment or provision of service for exercisability or
vesting shall not be required (i) as the Committee may determine or permit
otherwise in connection with the occurrence of a Defined Event, and (ii) as may
be required or otherwise be deemed advisable by the Committee in connection with
an Award granted through the assumption of, or substitution for, outstanding
awards previously granted by a company acquired by the Company or any Affiliate
or with which the Company or any Affiliate combines.


6.6    Award Agreement. Unless otherwise determined by the Committee, each Award
shall be evidenced by an Award Agreement in such form as the Committee shall
prescribe from time to time in accordance with the Plan, including a written
agreement, contract, certificate or other instrument or document containing the
terms and conditions of an individual Award granted under the Plan which may, in
the discretion of the Company, be transmitted electronically. Each Award and
Award Agreement shall be subject to the terms and conditions of the Plan.


6.7    Change of Control. The Committee may include in an Award Agreement
provisions related to a Change of Control, including without limitation the
acceleration of the exercisability, vesting or settlement of, or the lapse of
restrictions or deemed satisfaction of performance objectives with respect to,
an Award; provided that, in addition to any other conditions provided for in the
Award Agreement:


(a)    any acceleration of the exercisability, vesting or settlement of, or the
lapse of restrictions or deemed satisfaction of performance objectives with
respect to, an Award in connection with a Change of Control may occur only if
(i) the Change of Control occurs and (ii) either (A) the employment of the
Participant is terminated (as set forth in the Award Agreement) (i.e.,
“double-trigger”) or (B) the acquirer does not agree to the assumption or
substitution of outstanding Awards; and


(b)    with respect to any Award granted under the Plan that is earned or vested
based upon achievement of performance objectives (including but not limited to
Performance Grants), any amount deemed earned or vested in connection with a
Change of Control or associated termination of employment shall be based upon
the degree of performance attainment through the date of such Change of Control
or associated termination of employment, as applicable, with such amount either
paid in full or paid pro rata based on the period of time elapsed in the
performance period as of the applicable date, as determined by the Committee in
its sole discretion.


6.8    Forfeiture Provisions. The Committee may, in its discretion, provide in
an Award Agreement that an Award shall be canceled if the Participant, without
the consent of the Company, while employed by or providing services to the
Company or any Affiliate or after termination of such employment or service,
violates a non-competition, non-solicitation or non-disclosure covenant or
agreement, or otherwise engages in activity that is in conflict with or adverse
to the interest of the Company or any Affiliate, including fraud or conduct
contributing to any financial restatements or irregularities, as determined by
the Committee in its sole discretion. Notwithstanding the foregoing, none of the
non-disclosure restrictions





--------------------------------------------------------------------------------





in this Section 6.8 or in any Award Agreement shall, or shall be interpreted to,
impair the Participant from exercising any legally protected whistleblower
rights (including under Rule 21F under the Exchange Act).


6.9    Recoupment Provisions. Notwithstanding anything in the Plan or in any
Award Agreement to the contrary, the Company will be entitled to the extent
required by applicable law (including, without limitation, Section 10D of the
Exchange Act and any regulations promulgated with respect thereto) or Exchange
listing conditions, in each case as in effect from time to time, to recoup
compensation of whatever kind paid under the Plan by the Company at any time.


SECTION 7.    STOCK OPTIONS


7.1    Grant of Stock Options. The Committee may grant Awards of Stock Options.
The Committee may grant Incentive Stock Options to any employee provided the
terms of such grants comply with the provisions of Section 422 of the Code, and
that any ambiguities in construction shall be interpreted in order to effectuate
that intent. Each Stock Option granted under the Plan shall comply with the
following terms and conditions, and with such other terms and conditions,
including, but not limited to, restrictions upon the Stock Option or the shares
of Common Stock issuable upon exercise thereof or the attainment of performance
objectives as the Committee may determine, including but not limited to such
performance objectives described in Section 12.2, as the Committee, in its
discretion, shall establish.


7.2    Exercise Price; Expiration Date. Except for Stock Options granted through
the assumption of, or substitution for, outstanding awards previously granted by
a company acquired by the Company or any Affiliate, or with which the Company or
any Affiliate combines, the exercise price shall be equal to or greater than the
Fair Market Value of the shares of Common Stock subject to such Stock Option on
the date that the Stock Option is granted. The Committee in its discretion shall
establish the expiration date of a Stock Option; provided that in no event shall
the expiration date be later than 10 years from the date that the Stock Option
is granted.


7.3    Number of Shares of Common Stock. The Committee shall determine the
number of shares of Common Stock to be subject to each Stock Option.


7.4    Minimum Vesting Period. Except as otherwise permitted by Section 6.5,
Stock Options shall not vest for at least one year after the date of grant.


7.5    Exercisability. The Stock Option shall not be exercisable unless the
Stock Option has vested, and payment in full of the exercise price for the
shares of Common Stock being acquired thereunder at the time of exercise is made
in such form as the Committee may determine in its discretion, including, but
not limited to:


(a)    cash;


(b)    if permitted by the Committee, by instructing the Company to withhold a
number of shares of Common Stock that would otherwise be issued having a Fair
Market Value equal to the applicable portion of the exercise price being so
paid;


(c)    if permitted by the Committee, by tendering (actually or by attestation)
to the Company a number of previously acquired shares of Common Stock that have
been held by the Participant for at least six months (or such short period, if
any, determined by the Committee in consideration of applicable accounting
standards) and that have a Fair Market Value equal to the applicable portion of
the exercise price being so paid;


(d)    if permitted by the Committee, by authorizing a third party to sell, on
behalf of the Participant, the appropriate number of shares of Common Stock
otherwise issuable to the Participant upon the exercise of the Stock Option and
to remit to the Company a sufficient portion of the sale proceeds to pay the
entire exercise price and any tax withholding resulting from such exercise; or


(e)    any combination of the foregoing.


7.6    Limitations for Incentive Stock Options. The terms and conditions of any
Incentive Stock Options granted hereunder shall be subject to and shall be
designed to comply with the provisions of Section 422 of the Code. To the extent
that the aggregate Fair Market Value (determined as of the date of grant) of the
shares of Common Stock with





--------------------------------------------------------------------------------





respect to which Incentive Stock Options are exercisable for the first time by
any individual during any calendar year (under all plans of the Company and its
Affiliates) exceeds $100,000 (or such other limit that applies at the time the
Incentive Stock Options are granted), such Incentive Stock Options or portions
thereof which exceed such limit (according to the order in which they were
granted) shall be treated as Nonqualified Stock Options. If, at the time an
Incentive Stock Option is granted, the employee recipient owns (after
application of the rules contained in Section 424(d) of the Code) shares of
Common Stock possessing more than 10 percent of the total combined voting power
of all classes of stock of the Company or its subsidiaries, then: (a) the
exercise price for such Incentive Stock Option shall be at least 110 percent of
the Fair Market Value of the shares of Common Stock subject to such Incentive
Stock Option on the date of grant; and (b) such Incentive Stock Option shall not
be exercisable after the date five years from the date such Incentive Stock
Option is granted. The maximum number of shares of Common Stock that may be
issued under the Plan pursuant to Incentive Stock Options may not exceed, in the
aggregate, the Remaining Number of Available Shares.


SECTION 8.    STOCK APPRECIATION RIGHTS


8.1    Grant of Stock Appreciation Rights. The Committee may grant Awards of
Stock Appreciation Rights. Each Award of Stock Appreciation Rights granted under
the Plan shall comply with the following terms and conditions, and with such
other terms and conditions, including, but not limited to, restrictions upon the
Stock Appreciation Rights or the shares of Common Stock issuable upon exercise
thereof or the attainment of performance objectives as the Committee may
determine, including but not limited to such performance objectives described in
Section 12.2, as the Committee, in its discretion, may establish.


8.2    Exercise Price; Expiration Date. Except for Stock Appreciation Rights
granted through the assumption of, or substitution for, outstanding awards
previously granted by a company acquired by the Company or any Affiliate, or
with which the Company or any Affiliate combines, the exercise price shall be
equal to or greater than the Fair Market Value of the shares of Common Stock
subject to such Stock Appreciation Right on the date that the Stock Appreciation
Right is granted. The Committee in its discretion shall establish the expiration
date of a Stock Appreciation Right; provided that in no event shall the
expiration date be later than 10 years from the date that the Stock Appreciation
Right is granted.


8.3    Number of Shares of Common Stock. The Committee shall determine the
number of shares of Common Stock to be subject to each Award of Stock
Appreciation Rights.


8.4    Minimum Vesting Period. Except as otherwise permitted by Section 6.5,
Stock Appreciation Rights shall not vest for at least one year after the date of
grant.


8.5    Exercisability. Stock Appreciation Rights shall not be exercisable unless
the Stock Appreciation Rights have vested.


8.6    Exercise and Settlement. An Award of Stock Appreciation Rights shall
entitle the Participant to exercise such Award and to receive from the Company
in exchange therefore, without payment to the Company, that number of shares of
Common Stock having an aggregate Fair Market Value equal to (or, in the
discretion of the Committee, less than) the excess of the Fair Market Value of
one share of Common Stock, at the date of such exercise, over the exercise price
per share, times the number of shares of Common Stock for which the Award is
being exercised. The Committee shall be entitled in its discretion to elect to
settle the obligation arising out of the exercise of a Stock Appreciation Right
by the payment of cash or other property, or any combination thereof, as
determined by the Committee, equal to the aggregate Fair Market Value of the
shares of Common Stock it would otherwise be obligated to deliver.


SECTION 9.    RESTRICTED STOCK; RESTRICTED STOCK EQUIVALENTS


9.1    Grant of Restricted Stock and Restricted Stock Equivalents. The Committee
may grant Awards of Restricted Stock or Restricted Stock Equivalents. Each Award
of Restricted Stock or Restricted Stock Equivalents under the Plan shall comply
with the following terms and conditions, and with such other terms and
conditions as the Committee, in its discretion, shall establish.


9.2    Number of Shares of Common Stock. The Committee shall determine the
number of shares of Common Stock to be issued to a Participant pursuant to the
Award, and the extent, if any, to which they shall be issued in exchange for
cash, other consideration or a combination thereof.







--------------------------------------------------------------------------------





9.3    Restricted Stock Issuance. Shares of Common Stock issued to a Participant
in accordance with the Award of Restricted Stock may be issued in certificate
form or through the entry of an uncertificated book position on the records of
the Company’s transfer agent and registrar. The Company may impose appropriate
restrictions on the transfer of such shares of Common Stock, which shall be
evidenced in the manner permitted by law as determined by the Committee in its
discretion, including but not limited to (a) causing a legend or legends to be
placed on any certificates evidencing such Restricted Stock, or (b) causing
“stop transfer” instructions to be issued, as it deems necessary or appropriate.


9.4    Vesting Conditions. The vesting of an Award of Restricted Stock or
Restricted Stock Equivalents may be conditioned upon the attainment of specific
performance objectives as the Committee may determine, including but not limited
to such performance objectives described in Section 12.2.


9.5    Minimum Vesting Period. Except as otherwise permitted by Section 6.5,
Restricted Stock and Restricted Stock Equivalents shall not vest for at least
one year after the date of grant.


9.6    Shareholder Rights. Unless otherwise determined by the Committee in its
discretion, prior to the expiration of the Restricted Period, a Participant to
whom an Award of Restricted Stock has been made shall have ownership of such
shares of Common Stock, including the right to vote the same and to receive
dividends or other distributions made or paid with respect to such shares of
Common Stock, subject, however, to the restrictions and limitations imposed
thereon pursuant to the Plan or Award Agreement.


SECTION 10.    OTHER STOCK-BASED AWARDS


10.1    Grant of Other Stock-Based Awards. The Committee may grant Other
Stock-Based Awards. Each Other Stock-Based Award granted under the Plan shall
comply with the following terms and conditions, and with such other terms and
conditions as the Committee, in its discretion, shall establish.


10.2    Vesting Conditions. The vesting of Other Stock-Based Awards may be
conditioned upon the attainment of specific performance objectives as the
Committee may determine, including but not limited to such performance
objectives described in Section 12.2.


10.3    Minimum Vesting Period. Except as otherwise permitted by Section 6.5,
Other Stock-Based Awards shall not vest for at least one year after the date of
grant.


10.4    Settlement. The Committee shall be entitled in its discretion to settle
the obligation under an Other Stock-Based Award by the payment of cash, shares
of Common Stock or other property, or any combination thereof.


SECTION 11.    PERFORMANCE GRANTS


11.1    Grant of Performance Grants. The Committee may grant Awards of
Performance Grants. The Award of a Performance Grant to a Participant will
entitle the Participant to receive an amount in cash, shares of Common Stock or
other property, or any combination thereof, determined by the Committee if the
terms and conditions in the Plan and the Award Agreement are satisfied. The
Award of a Performance Grant shall be subject to the following terms and
conditions, and to such other terms and conditions, including but not limited
to, restrictions upon any cash, shares of Common Stock or other property, or any
combination thereof, issued in respect of the Performance Grant, as the
Committee, in its discretion, shall establish.


11.2    Award Terms. The Committee shall determine the value or the range of
values of a Performance Grant to be awarded to each Participant selected for an
Award of a Performance Grant and the performance objectives (which may but need
not include the performance objectives described in Section 12.2) upon which the
vesting, payment or settlement of the Performance Grant is conditioned.
Performance Grants may be issued in different classes or series having different
names, terms and conditions.


11.3    Minimum Vesting Period. Except as otherwise permitted by Section 6.5,
the vesting period shall be for a minimum of one year.


SECTION 12.    QUALIFYING AWARDS





--------------------------------------------------------------------------------







12.1    Grant of Qualifying Awards.


(a)    The Committee may, in its sole discretion, grant a Qualifying Award under
the Plan to any key employee. The provisions of this Section 12, as well as all
other applicable provisions of the Plan not inconsistent with this Section 12,
shall apply to all Qualifying Awards granted under the Plan, and any ambiguities
in construction shall be interpreted to effectuate that intent. Qualifying
Awards shall be of the type set forth in Section 12.1(b). However, nothing in
the Plan shall be construed to require the Committee to grant any Qualifying
Award and the Committee may, subject to the terms of the Plan, amend or take any
other action with respect to previously granted Qualifying Awards in a way that
disqualifies them as “performance-based compensation” under Section 162(m) of
the Code.


(b)    Qualifying Awards may be issued as Performance Grants granted under
Section 11 or as any other Award whose vesting or payment is conditioned upon
the achievement of the performance objectives described in Section 12.2.


12.2    Performance Objectives. Amounts earned under Qualifying Awards shall be
based upon the attainment of performance objectives established by the Committee
in accordance with Section 162(m) of the Code. Such performance objectives may
vary by Participant and by Award, and may be based upon the attainment of
specific or per-share amounts of, or changes in, one or more, or a combination
of two or more, of the following:


(a)    earnings per share, net earnings per share or growth in such measures;
(b)
revenue, net revenue, income, net income or growth in revenue or income (all
either before or after taxes);

(c)
return measures (including, but not limited to, return on assets, capital,
investment, equity, revenue or sales);

(d)    cash flow return on investments which equals net cash flows divided by
owner’s equity;
(e)
controllable earnings (a division’s operating profit, excluding the amortization
of goodwill and intangible assets, less a charge for the interest cost for the
average working capital investment by the division);

(f)    operating earnings or net operating earnings;
(g)    costs or cost control;
(h)    share price (including, but not limited to, growth measures);
(i)    total shareholder return (stock price appreciation plus dividends);
(j)    economic value added;
(k)    EBITDA;
(l)    operating margin or growth in operating margin;
(m)    market share or growth in market share;
(n)    cash flow, cash flow from operations or growth in such measures;
(o)
sales revenue or volume or growth in such measures, including total Company,
divisional, or product line sales or net sales figures;

(p)    gross margin or growth in gross margin;
(q)    productivity;
(r)    brand contribution;
(s)    product quality;
(t)    corporate value measures;
(u)    goals related to acquisitions, divestitures or customer satisfaction;
(v)    diversity;
(w)    index comparisons;
(x)    debt-to-equity or debt-to-stockholders’ equity ratio;
(y)    working capital,
(z)    risk mitigation;
(aa)    sustainability and environmental impact; or
(bb)    employee retention.


Performance may be measured on an individual, corporate group, business unit,
subsidiary, division, department, region, function or consolidated basis and may
be measured absolutely or relatively to the Company’s peers. In establishing
performance objectives, the Committee may account for:







--------------------------------------------------------------------------------





(i)    the effects of acquisitions, divestitures, extraordinary dividends, stock
split-ups, stock dividends or distributions, recapitalizations, warrants or
rights issuances or combinations, exchanges or reclassifications with respect to
any outstanding class or series of the Company’s common stock;


(ii)    a corporate transaction, such as any merger of the Company with another
corporation; any consolidation of the Company and another corporation into
another corporation; any separation of the Company or its business units
(including a spin-off or other distribution of stock or property by the
Company);


(iii)    any reorganization of the Company (whether or not such reorganization
comes within the definition of such term in Section 368 of the Code), or any
partial or complete liquidation by the Company, or sale of all or substantially
all of the assets of the Company;


(iv)    the impact of changes in tax rates or currency fluctuations or changes
in accounting standards or treatments;


(v)    advertising or promotional spending or capital expenditures outside of
annual business plans;


(vi)    events such as plant closings, sales of facilities or operations, and
business restructurings; or


(vii)    the impact of other extraordinary, unusual, non-recurring or
infrequently recurring items.


In addition to the performance objectives, the Committee may also condition
payment of any Qualifying Award upon the attainment of conditions, such as
completion of a period of employment, notwithstanding that the performance
objective specified in such Qualifying Award are satisfied.


12.3    Committee Negative Discretion. The Committee shall have the discretion,
by Participant and by Qualifying Award, to reduce (but not to increase) some or
all of the amount that would otherwise be payable under a Qualifying Award by
reason of the satisfaction of the performance objectives set forth in such
Qualifying Award. In making any such determination, the Committee is authorized
in its discretion to take into account any such factor or factors it determines
are appropriate, including but not limited to Company, business unit and
individual performance.


SECTION 13.    PAYMENT OF AWARDS


13.1    Method of Payment. The Committee may, in its discretion, settle any
Award through the payment of cash, the delivery of shares of Common Stock or
other property, or a combination thereof, as the Committee shall determine or as
specified by the Plan or an Award Agreement. Any Award settlement, including
payment deferrals, may be subject to conditions, restrictions and contingencies
as the Committee shall determine.


13.2    Deferred Compensation. The Committee may, in its discretion, permit the
deferral of payment of an employee’s cash bonus, other cash compensation or an
Award to a Participant under the Plan in the form of either shares of Common
Stock or Common Stock equivalents (with each Common Stock equivalent
corresponding to a share of Common Stock), under such terms and conditions as
the Committee may prescribe in the Award Agreement relating thereto or a
separate election form made available to such Participant, including the terms
of any deferred compensation plan under which such Common Stock equivalents may
be granted. In addition, the Committee may, in any year, provide for an
additional matching deferral to be credited to an employee’s account under such
deferred compensation plans. The Committee may also permit hypothetical account
balances of other cash or mutual fund equivalents maintained pursuant to such
deferred compensation plans to be converted, at the discretion of the
Participant, into the form of Common Stock equivalents, or to permit Common
Stock equivalents to be converted into account balances of such other cash or
mutual fund equivalents, upon the terms set forth in such plans as well as such
other terms and conditions as the Committee may, in its discretion, determine.
The Committee may, in its discretion, determine whether any deferral in the form
of Common Stock equivalents, including deferrals under the terms of any deferred
compensation plans of the Company, shall be paid on distribution in the form of
cash or in shares of Common Stock. To the extent Section 409A is applicable, all
actions pursuant to this Section 13.2 must satisfy the requirements of Section
409A, including but not limited to the following:


(a)    a Participant’s election to defer must be filed at such time as
designated by the Committee, but in no event later than the December 31
preceding the first day of the calendar year in which the services are performed
which relate to the





--------------------------------------------------------------------------------





compensation or Award being deferred. An election may not be revoked or modified
after such December 31. However, notwithstanding the previous two sentences, if
the compensation or Award is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right to the compensation or
Award, the Committee may permit a Participant to file an election on or before
the 30th day after the Participant obtains the legally binding right to the
compensation or Award, provided that the election is filed at least 12 months in
advance of the earliest date at which the forfeiture condition could lapse;


(b)    a Participant’s election to defer must include the time and form of
payment, within the parameters made available by the Committee, and such timing
of payment must comply with Section 409A; and


(c)    if payment is triggered due to the Participant’s termination of
employment or separation from service, such termination or separation must be a
“separation from service” within the meaning of Section 409A, and, for purposes
of any such provision of the Plan or an election, references to a “termination,”
“termination of employment” or like terms shall mean such a separation from
service. The determination of whether and when a separation from service has
occurred for this purpose shall be made in accordance with the presumptions set
forth in Section 1.409A-1(h) of the Treasury Regulations, unless the Committee
has established other rules in accordance with the requirements of Section 409A.
If payment is made due to a Participant’s separation from service, and if at the
time of the Participant’s separation from service, the Participant is a
“specified employee” (within the meaning of Section 409A(2)(B)), then to the
extent any payment or benefit that the Participant becomes entitled to under
this provision on account of such separation from service would be considered
nonqualified deferred compensation under Section 409A, such payment or benefit
shall be paid or provided at the date which is the earlier of (i) six months and
one day after such separation from service, and (ii) the date of the
Participant’s death (the “Delay Period”). All payments and benefits delayed
pursuant to this provision shall be paid in a lump sum upon expiration of the
Delay Period.


SECTION 14.    DILUTION AND OTHER ADJUSTMENTS


14.1    Adjustment for Corporate Transaction or Change in Corporate
Capitalization. In the event of any change in the outstanding shares of Common
Stock of the Company by reason of any corporate transaction or change in
corporate capitalization such as a stock split, stock dividend, split-up,
split-off, spin-off, recapitalization, merger, consolidation, rights offering,
reorganization, combination, consolidation, subdivision or exchange of shares, a
sale by the Company of all or part of its assets, any distribution to
shareholders other than a normal cash dividend, partial or complete liquidation
of the Company or other extraordinary or unusual event, the Committee or Board,
as applicable, shall make such adjustment in (a) the class and maximum number of
shares of Common Stock that may be delivered under the Plan as described in
Section 5.1 and the Award limits under Section 5.2 and Section 6.3, (b) the
class, number and exercise price of outstanding Stock Options and Stock
Appreciation Rights, and (c) the class and number of shares subject to any other
Awards granted under the Plan (provided that the number of shares of any class
subject to Awards shall always be a whole number), as may be determined to be
appropriate by the Committee or Board, as applicable, and such adjustments shall
be final, conclusive and binding for all purposes of the Plan.


14.2    Adjustment for Merger or Consolidation. In the event of any merger,
consolidation or similar transaction as a result of which the holders of shares
of Common Stock receive consideration consisting exclusively of securities of
the surviving entity (or the parent of the surviving entity) in such
transaction, the Committee or Board, as applicable, shall, to the extent deemed
appropriate by the Committee or Board, as applicable, adjust each Award
outstanding on the date of such merger, consolidation or similar transaction so
that it pertains and applies to the securities which a holder of the number of
shares of Common Stock subject to such Award would have received in such merger,
consolidation or similar transaction.


14.3    Assumption or Substitution of Awards. In the event of a dissolution or
liquidation of the Company; a sale of all or substantially all of the Company’s
assets (on a consolidated basis); or a merger, consolidation or similar
transaction involving the Company in which the holders of shares of Common Stock
receive securities and/or other property, including cash, other than shares of
the surviving entity in such transaction (or the parent of such surviving
entity), the Committee or Board, as applicable, shall, to the extent deemed
appropriate by the Committee or Board, as applicable, have the power to provide
for the exchange of each Award (whether or not then exercisable or vested) for
an Award with respect to: (a) some or all of the property which a holder of the
number of shares of Common Stock subject to such Award would have received in
such transaction; or (b) securities of the acquirer or surviving entity (or
parent of such acquirer or surviving entity) and, incident thereto, make an
equitable adjustment as determined by the Committee or Board, as applicable, in
the exercise price of the Award, or the number of shares or amount of property
subject to the Award or





--------------------------------------------------------------------------------





provide for a payment (in cash or other property) to the Participant to whom
such Award was granted in partial consideration for the exchange of the Award;
provided, however, that in the event that the acquirer does not agree to the
assumption or substitution of Awards in the foregoing manner, the Committee
shall, to the extent deemed appropriate by the Committee or Board, as
applicable, have the power to cancel, effective immediately prior to the
occurrence of such event, each Award (whether or not then exercisable or
vested), and, in full consideration of such cancellation, pay to the Participant
to whom such Award was granted an amount in cash, for each share of Common Stock
subject to such Award, equal to the value, as determined by the Committee or
Board, as applicable, of such Award, provided that with respect to any
outstanding Stock Option or Stock Appreciation Right such value shall be equal
to the excess of (i) the value, as determined by the Committee or Board, as
applicable, of the property (including cash) received by the holder of shares of
Common Stock as a result of such event, over (ii) the exercise price of such
Stock Option or Stock Appreciation Right, provided further that the value of any
outstanding Stock Option or Stock Appreciation Right shall be zero where the
exercise price of such Stock Option or Stock Appreciation Right is greater than
the value, as determined by the Committee or Board, as applicable, of the
property (including cash) received by the holder of shares of Common Stock as a
result of such event; and that no change to the original timing of payment will
be made to the extent it would violate Section 409A.


SECTION 15.    DESIGNATION OF BENEFICIARY BY PARTICIPANT


A Participant may designate a beneficiary to exercise, or to receive any payment
or settlement to which he may be entitled in respect of, any Award under the
Plan in the event of his death in a manner determined by the Committee in its
discretion. If a Participant did not designate a beneficiary under this Section
15, or if no designated beneficiary survives the Participant and is living on
the date on which any amount becomes payable to such Participant, the term
“beneficiary” as used in the Plan and any Award Agreement shall be deemed to be
the legal representatives of the Participant’s estate. If there is any question
as to the legal right of any beneficiary to receive a settlement or payment of
(or to exercise) an Award under the Plan, the Committee in its discretion may
determine that the Award in question be settled or paid to (or exercised by) the
legal representatives of the Participant’s estate, in which event the Company,
the Board and the Committee and the members thereof will have no further
liability to anyone with respect to such Award.


SECTION 16.    AMENDMENT OF PLAN OR AWARDS


The Plan may be amended in whole or in part at any time and from time to time by
the Board, and the terms of any outstanding Award under the Plan may be amended
from time to time by the Committee or Board, as applicable, in its discretion in
any manner that it deems necessary or appropriate; provided however, that no
amendment may be made without shareholder approval if such amendment would:


(a)    increase the number of shares available for grant specified in Section
5.1 (other than pursuant to Section 14);


(b)    decrease the minimum Stock Option exercise price set forth in Section 7.2
or the minimum Stock Appreciation Rights exercise price set forth in Section 8.2
(in each case, other than changes made pursuant to Section 14);


(c)    reduce the minimum vesting or performance periods set forth in Section
7.4, Section 8.4, Section 9.5, Section 10.3 and Section 11.3;


(d)    change the Award limits set forth in Section 5.2 or Section 6.3 (other
than pursuant to Section 14); or


(e)    amend or repeal the prohibition against repricing or exchange set forth
in Section 3.3.


No such amendment shall adversely affect in a material manner any right of a
Participant under an Award without his written consent. Any shareholder approval
requirement under the Plan will be met if such approval is obtained in
accordance with applicable law. Notwithstanding the foregoing, any amendment to
the Plan or any outstanding Award under the Plan shall be made in a manner as to
ensure that an Award intended to be exempt from Section 409A will continue to be
exempt from Section 409A and that an Award intended to comply with Section 409A
will continue to comply with Section 409A.


SECTION 17.    PLAN TERMINATION


17.1    Suspension. The Plan may be suspended in whole or in part at any time
and from time to time by the Board.





--------------------------------------------------------------------------------







17.2    Termination. The Plan shall terminate upon the adoption of a resolution
of the Board terminating the Plan. No Award may be granted under the Plan after
the date that is 10 years from the date the Plan was last approved and adopted
by the shareholders of the Company. No termination of the Plan shall materially
alter or impair any of the rights or obligations of any person, without his
consent, under any Award theretofore granted under the Plan, except that
subsequent to termination of the Plan, the Committee may make amendments
permitted under Section 16.


SECTION 18.    MISCELLANEOUS PROVISIONS


18.1    Loans. No loans from the Company or any Affiliate to a Participant shall
be permitted in connection with the Plan.


18.2    Reservation of Rights of Company. No employee or other person shall have
any claim or right to be granted an Award under the Plan. Neither the Plan nor
any action taken hereunder shall be construed as giving any employee or other
person any right to continue to be employed by or perform services for the
Company or any Affiliate, and the right to terminate the employment of or
performance of services by any Participant at any time and for any reason is
specifically reserved.


18.3    Non-Uniform Treatment. Determinations made by the Committee under the
Plan need not be uniform and may be made selectively among eligible individuals
under the Plan, whether or not such eligible individuals are similarly situated.


18.4    General Conditions of Awards. No Participant or other person shall have
any right with respect to the Plan, the shares of Common Stock reserved for
issuance under the Plan or in any Award, contingent or otherwise, until written
evidence of the Award shall have been delivered to the recipient and all the
terms, conditions and provisions of the Plan and the Award applicable to such
recipient (and each person claiming under or through him) have been met.


18.5    Rights as a Shareholder. Unless otherwise determined by the Committee in
its discretion, a Participant holding Stock Options, Stock Appreciation Rights,
Restricted Stock Equivalents, Other Stock-Based Awards, Performance Grants or
other Awards shall have no rights as a shareholder with respect to any shares of
Common Stock (or as a holder with respect to other securities), if any, issuable
pursuant to any such Award until the date of the issuance of a stock certificate
to him or the entry on his behalf of an uncertificated book position on the
records of the Company’s transfer agent and registrar for such shares of Common
Stock or other instrument of ownership, if any. Except as provided in Section
14, no adjustment shall be made for dividends, distributions or other rights
(whether ordinary or extraordinary, and whether in cash, securities, other
property or other forms of consideration, or any combination thereof) for which
the record date is prior to the date such book entry is made or a stock
certificate or other instrument of ownership, if any, is issued.


18.6    Compliance with Applicable Laws. No shares of Common Stock or other
property shall be issued or paid hereunder with respect to any Award unless
counsel for the Company shall be satisfied that such issuance will be in
compliance with applicable federal, state, local and foreign legal, securities
exchange and other applicable requirements. The Company shall be under no
obligation to effect the registration pursuant to the Securities Act of 1933, as
amended, of any shares of Common Stock to be issued hereunder or to effect
similar compliance under any state or local laws.


18.7    Withholding of Taxes. The Company and its Affiliates shall have the
right to deduct from any payment made under the Plan the federal, state, local
or foreign income or other taxes required by law to be withheld with respect to
such payment. In accordance with rules and procedures established by the
Committee, the required withholding obligations may be settled with shares of
Common Stock, including shares of Common Stock that are part of the Award that
gives rise to the withholding requirement (up to the Participant’s minimum
required tax withholding rate or such other rate that will not trigger a
negative accounting impact). It shall be a condition to the obligation of the
Company to issue shares of Common Stock or other property, or any combination
thereof, upon exercise, settlement or payment of any Award under the Plan, that
the Participant pay to the Company, upon its demand, such amount as may be
requested by the Company for the purpose of satisfying any liability to withhold
federal, state, local or foreign income or other taxes. If the amount requested
is not paid, the Company may refuse to issue or pay shares of Common Stock or
other property, or any combination thereof. Notwithstanding anything in the Plan
to the contrary, the Committee may, in its discretion, permit an eligible
Participant to elect to pay a portion or all of the amount requested by the
Company for such taxes with respect to such Award, at such time and in such
manner as the Committee shall deem to be appropriate (including, but not limited
to, by authorizing the Company to withhold, or agreeing to surrender to the
Company on or about the date such tax liability is





--------------------------------------------------------------------------------





determinable, shares of Common Stock or other property, or any combination
thereof that would otherwise be distributed, or have been distributed, as the
case may be, pursuant to such Award to such person, having a fair market value
equal to the amount of such taxes).


18.8    Unfunded Nature of Plan. The Plan shall be unfunded. The Company shall
not be required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Award under the Plan, and the
rights to the payment of Awards shall be no greater than the rights of the
Company’s general creditors.


18.9    Consent. By accepting any Award or other benefit under the Plan, each
Participant and each person claiming under or through him shall be conclusively
deemed to have indicated his acceptance and ratification of, and consent to, any
action taken under the Plan by the Company, the Board or the Committee.


18.10    No Warranty of Tax Effect. Although the Company may structure an Award
to qualify for favorable federal, state, local or foreign tax treatment, or to
avoid adverse tax treatment, no person connected with the Plan in any capacity,
including, but not limited to, the Company and its directors, officers, agents
and employees, makes any representation, commitment or guarantee that any
intended tax treatment will be applicable with respect to any Award under the
Plan, or that such tax treatment will apply to or be available to a Participant
or his or her beneficiary. Furthermore, the existence of an Award shall not
affect the right or power of the Company or its shareholders to take any
corporate action, regardless of the potential effect of such action on the tax
treatment of an Award under the Plan.


18.11    Interpretation. Unless the context indicates otherwise, references to
“Sections” in the Plan refer to Sections of the Plan. Headings of Sections
herein are inserted only for convenience of reference and are not to be
considered in the construction of the Plan. In the Plan, the use of the
masculine pronoun shall include the feminine and the use of the singular shall
include the plural, as appropriate.


18.12    Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall: (a) be deemed limited to the extent that
such court of competent jurisdiction deems it lawful, valid or enforceable and
as so limited shall remain in full force and effect; and (b) not affect any
other provision of the Plan or part thereof, each of which shall remain in full
force and effect.


18.13    Choice of Law. The validity, construction, interpretation,
administration and effect of the Plan, and of its rules and regulations, and
rights relating to the Plan and to Awards granted under the Plan, shall be
governed by the substantive laws, but not the choice of law rules, of the State
of Missouri.


18.14    Venue. Any legal action against the Plan, the Company, an Affiliate or
the Committee may only be brought in the Circuit Court in St. Louis County or
the United States District Court in St. Louis, Missouri.


18.15    Section 409A. Awards granted under the Plan are intended to qualify for
an exception from or comply with Section 409A, and the Plan and Award Agreements
shall be administered, construed and interpreted in accordance with such intent.
To the extent that an Award or the payment, settlement or deferral thereof is
subject to Section 409A, the Award shall be granted, paid, settled or deferred
in a manner that will comply with Section 409A and any Section 409A compliance
policy of the Company. To the extent any payment of an Award may be classified
as a “short-term deferral” within the meaning of Section 409A, such payment will
be deemed a short-term deferral, even if it may also qualify for an exemption
from Section 409A under another provision of Section 409A. Notwithstanding
anything in the Plan or any Award Agreement to the contrary, if a Participant is
a “specified employee” (within the meaning of Section 409A(2)(B)) as of the date
of such Participant’s separation from service (as determined pursuant to Section
409A), then to the extent any Award payable to such Participant on account of
such separation from service would be considered nonqualified deferred
compensation under Section 409A, such payment or benefit shall be paid or
provided in a lump sum upon expiration of the Delay Period. Unless the Committee
determines otherwise, any provision of the Plan that would cause the grant of an
Award or the payment, settlement or deferral thereof to fail exemption from or
compliance with Section 409A may be amended to qualify for exemption from or
comply with Section 409A, which may be made on a retroactive basis, in
accordance with Section 409A.


SECTION 19.    SHAREHOLDER ADOPTION


The Plan shall be submitted to the shareholders of the Company for their
approval and adoption at a meeting to be held on January 26, 2018, or at any
adjournment thereof. The Plan shall not be effective and no Award shall be made
hereunder





--------------------------------------------------------------------------------





unless and until the Plan has been so approved and adopted. The shareholders
shall be deemed to have approved and adopted the Plan only if it is approved and
adopted at a meeting of the shareholders duly held by vote taken in the manner
required by the laws of the State of Missouri.







